DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 11 September 2019.  Claims 1 – 13 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant application, the Abstract has more than 150 words.
Additionally, the Abstract starts with “Disclosed is”, which is a phrase which can be implied, and is therefore objected to.

Claim Objections
Claims 2 – 13 are objected to because of the following informalities:
In Re Claim 2, the phrase “the rotor base is in the form of a groove” in Lines 1 – 2 would be clearer if it was replaced by the phrase: – the rotor base comprises a groove –.
In Re Claim 2, the phrase “and a groove length direction of a groove cavity on the rotor base is consistent with a radial direction of the main shaft” in Lines 4 – 5 would be clearer if it is replaced with the phrase – and a groove length direction of a groove cavity on the rotor base extends in a radial direction of the main shaft –.
In Re Claims 4 and 9, the phrase “the roller arms are in the shape of a strip plate” in Line 2 would be clearer if it was replaced with the phrase – each of the roller support arms comprises an elongated plate –. 
In Re Claims 4 and 9, the phrase “strip-shaped holes are formed in the plate surfaces of the roller support arms” in Lines 5 – 6 would be clearer if it was replaced with the phrase – oval shaped holes are formed in surfaces of the elongated plates of the roller support arms –.  
In Re Claims 4 and 9, the phrase “the length direction of the strip-shaped holes being consistent with the radial direction” in Lines 6 – 7  would be clearer if it was replaced with the phrase – the oval shaped holes extend in a radial direction of the main shaft –.  
In Re Claims 4 and 9, the phrase “the strip-shaped holes positionally correspond to the connection holes” in Line 8 would be clearer if it was replaced with the phrase – 
In Re Claims 8 and 13, the phrase “edges, at a groove opening, of the side plates” in Lines 1 – 2  would be clearer if it was replaced with the phrase - edges, at a groove border, of the side plates – is suggested instead.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 3, the phrase “a radially-movable limiting fit” in Line 3 is the same as the limitation “a radially-displaceable limiting fit” in Line 5 of Claim 1 and is therefore indefinite.  For prior art analysis, it will be assumed that anytime the phrase “a radially-
In Re Claim 3, the phrase “a locking fit” is a second positive recitation of the same limitation in Line 6 of Claim 1, and is therefore indefinite. The phrase – the locking fit – will be assumed instead.
In Re Claims 4 and 9, the phrase “inside plate surfaces of the roller support arms are attached to an in-cavity plate surface of the bottom plate” is indefinite because the only surfaces inside the roller support arm (40) are the interior surfaces of grooves (41), and a groove is clearly not a plate.  In addition, the interior surfaces of the grooves clearly do not contact the bottom plate as claimed.  For the purpose of prior art analysis, the phrase – a bottom surface of the elongated plate of each roller support arm is slidably supported by an in-cavity plate surface of the bottom plate – will be assumed instead.  
In Re Claims 4 and 9, the phrase “two side plate surfaces of the roller support arms are attached to in-cavity plate surfaces of the side plates of the rotor base” is indefinite because the side surfaces of the arms are not attached to the side plates of the rotor base, the attachment is with the bottom plate via the bolts.  Additionally, two slide plates of the support arms support the roller, they do not engage the rotor base.  The following phrase will be assumed instead: – two side surfaces of the elongated plate of the roller support arms slidably engage in-cavity plate surfaces of the side plates of the rotor base –.
In Re Claim 4, this claim recites the limitation "the connection bolts" in Lines 8 – 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase – connection bolts – will be assumed instead.
In Re Claims 5 and 10, this claim recites the limitation "the two roller support arms" in Lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase – two roller support arms – will be assumed instead.  
In Re Claim 5 and 10, The phrase “symmetrically arranged with the main shaft as the center” in Line 2 is indefinite because “center” is a point, therefore a shaft cannot be “the center”.  For the purpose of prior art analysis the phrase – symmetrically arranged on the rotor base – will be assumed instead.  
In Re Claims 6 and 11, the limitation “the connection holes are disposed corresponding to the strip-shaped holes” in Line 3 is the same as the limitation “the strip-shaped holes positionally correspond to the connection holes” in Claim 4.  For prior art analysis, it will be assumed that anytime the phrase “the connection holes are disposed corresponding to the strip-shaped holes” is used, the phrase “the strip-shaped holes positionally correspond to the connection holes” is what was meant.  
In Re Claims 7 and 12, this claim recites the limitation "the roller support arm" in Line 2.  There is insufficient antecedent basis for this limitation in the claim because it is not clear which of the roller support arms is being referenced.  For the purpose of prior art analysis, the phrase – each of the two roller support arms – will be assumed instead.  
In Re Claims 7 and 12, The phrase “one adjustment lead screw is disposed between the bumps of the roller support arms on the same side” in Lines 3 – 4 is not 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (Foreign Patent CH 453080 A, Full Machine Translation provided).

In Re Claim 1, Binder discloses A hose pump rotor (Figures 1 and 2), characterized in that a main rotating shaft comprises a main shaft (8) and a rotor base (9) which are fixedly connected to each other, roller support arms (there are two arms 

    PNG
    media_image1.png
    558
    686
    media_image1.png
    Greyscale

In Re Claim 2, Binder as applied to Claim 1 further teaches that the rotor base (9) comprises a groove (16) enclosed by a bottom plate (9b) and side plates (portions of 14 designated by the two annotated rectangles in Figure 1 reproduced above read on side plates as claimed) disposed on opposite sides thereof (the depicted rectangles in the reproduced Figure 1 above are on opposite sides of the groove 16 labeled in Figure 2), wherein the bottom plate (9b) is fixedly connected to the main shaft (8) as depicted in Figure 1, and a groove length direction of a groove cavity (slot 16 is a through-hole as depicted in Figure 2, the through-hole reads on a cavity as claimed) on the rotor base (9, portion 9b) extends as depicted in a radial direction of the main shaft (top view of main shaft 8 is depicted in Figure 1 adjacent to label “2”, the cavity 16 extends in the radial direction as depicted in Figure 2).

    PNG
    media_image2.png
    500
    750
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    746
    media_image3.png
    Greyscale

In Re Claim 3, Binder as applied to Claim 2 further teaches that that inner segments (i.e. middle portion of the support arm 11 or support arm 17) of the roller .

Allowable Subject Matter
Claims 4 – 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for indicating Allowable Subject Matter
In Re Claims 4 and 9, Binder does not disclose the following combination of limitations: “characterized in that each of the roller support arms comprises an elongated plate, a bottom surface of the elongated plate of each roller support arm is 

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to Applicant’s disclosure.  Truax (US Patent 0,459,053 A) discloses a hose pump rotor comprising a main rotating shaft (“D”) and two support arms (G, Figure 2).  Clemens (US Patent 3,447,478 A) discloses a hose pump rotor comprising a main rotating shaft (24) and three support arms (44).  Michel (US Patent 4,484,864 A) discloses a hose pump rotor comprising a main rotating shaft (4) and two support arms (8).  Serdinko (US Patent 0,315,667 A) discloses a hose pump rotor comprising a main rotating shaft (“D”) and three support arms (“J”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746